EXHIBIT SHARE PURCHASE AND SALE AGREEMENT December 14, 2009 -1- SHARE PURCHASE AND SALE AGREEMENT THIS SHARE PURCHASE AND SALE AGREEMENT (the “Agreement”), dated the 14th day of December, 2009, is entered into by and among Bobby Smith, Jr., Frances Mize (each, a “Purchaser” and collectively, the “Purchasers”), Michel Lemoine, Yamit Lemoine, Steve Kravitz, Joseph R. Pierre-Louis, H. Bradley Ress, and Talles Investments, Inc., a Florida corporation (each a “Seller” and collectively, the “Sellers”). WHEREAS, the Purchasers severally desire to purchase an aggregate of 5,828,235 shares (the “Shares”) of common stock, no par value per share (the “Common Stock”), of Dragon’s Lair Holdings, Inc. (the “Company”), from the Sellers, and the Sellers severally desire to sell the Shares to the Purchasers, in consideration for payment of the Purchase Price (as defined below) by the Purchasers to Sellers; WHEREAS, Michel Lemoine is the President, Chief Executive Officer and Chairman of the Board of Directors of the Company; and Yamit Lemoine and Talles Investments, Inc. are the controlling shareholders of the Company (Michel Lemoine, together with Yamit Lemoine and Talles Investments, Inc., the “Majority Holders”); NOW, THEREFORE, in consideration of the premises and the mutual covenants, representations and warranties contained herein, the parties hereto do hereby agree as follows: 1. TRANSFER OF SHARES, CONSIDERATION AND OTHER MATTERS. 1.1Transfer of Shares.
